DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/13/2021 has been entered. Claims 1-27 remain pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 10, 15, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/370,353. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re obvious variation of each other. For example, see table 1 below.
Claim 1 of current application
Claim 1 of copending application No. 16/370,353
A wireless medical device-placing system comprising:
A medical device-placing system, comprising:

an ultrasound probe configured to emit ultrasound signals into the patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array;
a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient;
a medical-device tip-location sensor ("TLS") configured for placement on a chest of a patient
and an alternative-reality headset configured to wirelessly communicate with the ultrasound probe and the TLS
nd an alternative-reality headset,
 transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient; and transform TLS signals from the TLS into location information for a medical device within the patient when the TLS is placed on the chest of the patient;
a console having electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient, and transform TLS signals from the TLS into location information for a medical device within the patient when the TLS is placed on the chest of the patient;
and a display screen coupled to the frame through which a wearer of the alternative- 

Claim 2 of current application 
Claim 2 of copending application No. 16/70,353
The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
The medical device-placing system according to claim 1, wherein the ultrasound probe is configured with a pulsed-wave Doppler imaging mode for emitting and receiving the ultrasound signals, and wherein the console is configured to capture ultrasound-imaging frames in accordance with the pulsed-wave Doppler imaging mode, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched -33-Docket No. 101672.0264P2 ultrasound-imaging frames into the ultrasound-image 
Claim 4 of current application
Claim 3 of copending application No. 16/70,353
The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and display both the virtual medical device and the objects of virtual anatomy over the environment.
The medical device-placing system according to claim 1, wherein the console is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and send both the virtual medical device and the objects of virtual anatomy to the alternative-reality headset for display over the patient.
Claim 5 of current application
Claim 4 of copending application No. 16/70,353
The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to a persistent location on the display screen, a persistent location in a reference frame of the wearer, or a persistent location in the environment.  

The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to the patient over which the virtual medical device and the objects of virtual anatomy are displayed.
Claim 6 of current application
Claim 5 of copending application No. 16/70,353
The medical device-placing system according to claim 1, the alternative-reality headset further including one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer, the processor of the alternative-reality headset further configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer.
The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer, the processor of the alternative-reality headset configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer.
Claim 7 of current application
Claim 6 of copending application No. 16/70,353
The medical device-placing system according to claim 1, the alternative-reality headset further including one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer, the 

Claim 8 of current application
Claim 7 of copending application No. 16/70,353
The medical device-placing system according to claim 1, the alternative-reality headset further including one or more microphones coupled to the frame configured to capture audio of the wearer, the processor of the alternative-reality headset further configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset.
The medical device-placing system according to claim 1, the alternative-reality headset further comprising one or more microphones coupled to the frame configured to capture audio of the wearer, the processor of the alternative-reality headset configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset.
Claim 10 of current application
Claim 2 of copending application No. 16/70,353
The medical device-placing system according to claim 9, wherein the processing means is 










	
Claim 15 of current application
Claim 3 of copending application No. 16/70,353
The medical device-placing system according to claim 9, wherein the processing means is configured to transform the ultrasound-

Claim 18 of current application
Claim 4 of copending application No. 16/70,353
The medical device-placing system according to claim 17, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to a persistent location on the display screen, a persistent location in a reference frame of the wearer, or a persistent location in the environment.
The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to the patient over which the virtual medical device and the objects of virtual anatomy are displayed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 15-27are rejected under 35 U.S.C. 103 as being unpatentable over  over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533). 
Regarding claim 1, Jones teaches A wireless medical device-placing system comprising (Figure 1): and an alternative-reality headset (figure 1, element 100, paragraph 0026) including: a frame having electronic circuitry including memory and a processor (figure 9, element 620, paragraph 0055);  and a display screen coupled to the frame through which a wearer of the alternative- reality headset can see an environment including the patient (figure 1, element 110, paragraph 0024), the display screen configured to: display a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115); or display both the virtual medical device within the objects of virtual anatomy (figure 18, paragraph 0115).
However, Jones fails to explicitly teach an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient, electronic circuitry including memory and a processor configured to: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding to anatomical structures of the patient; and transform TLS signals from the TLS into location information for a medical device within the patient when the TLS is placed on the chest of the patient; display one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system;

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient and a magnetic sensor for location information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors.

Regarding claim 4, Jones teaches The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm and display both 

Regarding claim 5, Jones teaches The medical device-placing system according to claim 1, wherein the alternative- reality headset is configured to anchor the virtual medical device and the objects of virtual anatomy to a persistent location on the display screen, a persistent location in a reference frame of the wearer, or a persistent location in the environment (paragraphs 0023 and 0115).

Regarding claim 6, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further including one or more eye-tracking cameras coupled to the frame configured to capture eye movements of the wearer (paragraphs 0038 and 0051), the processor of the alternative-reality headset further configured to process the eye movements with an eye-movement algorithm to identify a focus of the wearer for selecting or enhancing the objects of virtual anatomy, the virtual medical device, or both corresponding to the focus of the wearer (Figure 8, paragraph 0048).

Regarding claim 7, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further including one or more patient-facing cameras coupled to the frame configured to capture gestures of the wearer (figure 9, element 602, paragraphs 0053 and 0056), the processor of the alternative-reality headset further configured -49-Docket No. 101672.0264P3 to process the gestures with a gesture-command algorithm to identify gesture-based commands issued by 

Regarding claim 8, Jones teaches The medical device-placing system according to claim 1, the alternative-reality headset further including one or more microphones coupled to the frame configured to capture audio of the wearer (figure 9, element 612, paragraph 0054), the processor of the alternative-reality headset further configured to process the audio with an audio-command algorithm to identify audio-based commands issued by the wearer for execution thereof by the alternative-reality headset (figure 9, element 612, paragraph 0054).

Regarding claim 9, Jones teaches A medical device-placing system, comprising: a wearable display screen through which a wearer thereof can see an environment including the patient (figure 1, element 110, paragraph 0024), the display screen configured to:  -50-Docket No. 101672.0264P3display a virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, fails to explicitly teach an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array; a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient; a stylet configured for insertion into a lumen of a medical device, the stylet including an electrocardiogram ("ECG") electrode in a distal-end portion of the stylet configured to generate a set of ECG signals in response to electrical changes 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches an ultrasound probe configured to emit ultrasound signals into a patient and receive echoed ultrasound signals from the patient by way of a piezoelectric sensor array (Figure 2, paragraph 0120); a medical-device tip-location sensor ("TLS") configured for placement on a chest of the patient (Figure 2, element 50, paragraph 0130); a stylet configured for insertion into a lumen of a medical device (paragraphs 0137-0138), the stylet including an electrocardiogram ("ECG") electrode in a distal-end portion of the stylet configured to generate a set of ECG signals in response to electrical changes associated with depolarization and repolarization of a heart of the patient (paragraphs 0137-0138),; a processing means configured for processing the echoed ultrasound signals, the TLS signals, and the set of ECG signals (see paragraphs 0123, 0130, and 137), the processing means including electronic circuitry including memory and a processor configured to (figure 1, elements 20 and 22, paragraph 0116):: transform the echoed ultrasound signals to produce ultrasound-image segments corresponding 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient, a TLS sensor for location information, and ECG electrode for heart information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors. Also, it will assist the clinician in determining when the desired catheter tip location has been achieved.

Regarding claim 15, Jones teaches The medical device-placing system according to claim 9, wherein the processing means is configured to transform the ultrasound-image segments into the objects of virtual anatomy with a virtualization algorithm for display of both the virtual medical device and the objects of virtual anatomy over the environment (Figure 18, paragraphs 0091, 0098, 0102, and 0115).

Regarding claim 16, Jones teaches The medical device-placing system according to claim 9, wherein the processing means is a console of the medical device-placing system (figure 9, 

Regarding claim 17, Jones teaches The medical device-placing system according to claim 16, however, fails to explicitly teach wherein the stylet is configured to connect to the TLS through a sterile drape separating a sterile field including the stylet from a non-sterile field including the TLS, the TLS is configured to communicate with the console over a first wired connection to a first port of the console, and the ultrasound probe is configured to communicate with the console over a second wired connection to a second port of the console.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the stylet is configured to connect to the TLS through a sterile drape separating a sterile field including the stylet from a non-sterile field including the TLS (paragraph 0152), the TLS is configured to communicate with the console over a first wired connection to a first port of the console, and the ultrasound probe is configured to communicate with the console over a second wired connection to a second port of the console (Fig 2, elements 20, 40, and 50, element 40 is connected to 20 via a wire and element 50 is connected to 20 via another wire).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a wire communication between the TLS and the probe with the consol. This modification will help the console to control the probe and the TLS.



Regarding claim 19, Jones teaches The medical device-placing system according to claim 17, wherein the display screen is configured to display one or more outlines around one or more corresponding components of the medical device-placing system (paragraph 0115), one or more virtual components over one or more corresponding components of the medical device-placing system, or a combination thereof (paragraph 0115).

Regarding claim 20, Jones teaches The medical device-placing system according to claim 17, however, fails to explicitly teach wherein the display screen is configured to display a TLS outline around the TLS under the sterile drape, a virtual TLS of the TLS anywhere in the environment over the sterile drape, or a combination thereof.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the display screen is configured to display a TLS outline around the TLS under the sterile drape, a virtual TLS of the TLS anywhere in the environment over the sterile drape, or a combination thereof.
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox 

Regarding claim 21, Jones teaches The medical device-placing system according to claim 9, however fails to explicitly teach wherein the medical device is a peripherally inserted central catheter ("PICC") and a desired location in the patient for the PICC is a superior vena cava proximate a sinoatrial node in a right atrium of the heart of the patient.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the medical device is a peripherally inserted central catheter ("PICC") and (paragraph 0126) a desired location in the patient for the PICC is a superior vena cava proximate a sinoatrial node in a right atrium of the heart of the patient (paragraph 0115).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a PICC catheter. This modification will help in the initial placement into and advancement through the vasculature of the patient.

Regarding claim 22, Jones teaches The medical device-placing system according to claim 21, however, fails to explicitly teach wherein a distal-end portion of the virtual medical device indicates proximity to the desired location in the patient by way of a visual indicator as the medical device is advanced through a body of the patient.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a visual indication as the device is advanced through the body of the patient. This modification will help the user to determine if the device is placed on the desired location.

Regarding claim 23, Jones teaches displaying over an environment including the patient on a see-through display screen of the alternative-reality headset for a wearer thereof (figure 18, paragraph 0115). A virtual medical device in accordance with the location information for the medical device within objects of virtual anatomy corresponding to the ultrasound-image segments (figure 18, paragraph 0115).
However, fails to explicitly teach emitting ultrasound signals into a patient and receiving echoed ultrasound signals from the patient by way of a piezoelectric sensor array of an ultrasound probe; transforming the echoed ultrasound signals with electronic circuitry in a frame of an alternative-reality headset including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient; transforming magnetic-sensor signals from one or more magnetic sensors disposed within a housing of a medical-device tip-location sensor ("TLS") placed on a chest of the patient with the alternative-reality headset into location information for a magnetized medical device within the 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches emitting ultrasound signals into a patient and receiving echoed ultrasound signals from the patient by way of a piezoelectric sensor array of an ultrasound probe (Figure 2, paragraph 0120); transforming the echoed ultrasound signals with electronic circuitry in a frame  including memory and a processor to produce ultrasound-image segments corresponding to anatomical structures of the patient (figure 4, paragraph 0123); transforming magnetic-sensor signals from one or more magnetic sensors disposed within a housing of a medical-device tip-location sensor ("TLS") placed on a chest of the patient with the alternative-reality headset into location information for a magnetized medical device within the patient (figure 2, element 50, paragraphs 0124 and 0130).; one or more graphical-control-element windows including output corresponding to one or more processes of the medical device-placing system  (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a probe for imaging the patient, a TLS sensor for location information, and ECG electrode for heart information. This modification will result in more accurate placement of the medical device. It will improve the navigation process and eliminate any errors. Also, it will assist the clinician in determining when the desired catheter tip location has been achieved.



Regarding claim 25, Jones teaches The method according to claim 23, further comprising: capturing in the memory of the alternative-reality headset gestures of the wearer using one or more patient-facing cameras coupled to the frame of the alternative-reality headset (figure 9, element 602, paragraphs 0053 and 0056); and processing the gestures with a gesture-command algorithm to identify gesture- based commands issued by the wearer for execution thereof by the alternative- reality headset (figure 9, element 602, paragraphs 0053 and 0056).

Regarding claim 26, Jones teaches The method according to claim 23, further comprising: enabling the wearer to anchor the virtual medical device, any object of the objects of virtual anatomy (paragraphs 0023 and 0115).

Regarding claim 27, Jones teaches The method according to claim 23, further comprising: enabling the wearer to transform the virtual medical device, any object of the .

Claims 2-3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US Pub No. US2016/0225192) in the view of Cox et al. (US Pub No. US2011/0015533) and in the view of Mehi et al. (US Patent No. US7,901,358).

Regarding claim 2, Jones in the view of Cox teach The medical device-placing system according to claim 1, however, they failed to explicitly teach wherein the alternative- reality headset is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Mehi to provide an imaging mode and an algorithm to stitch the ultrasound-

Regarding claim 3, Jones teaches the medical device-placing system according to claim 2, however fails to explicitly teach wherein the alternative- reality headset is configured to display the one or more windows including the output corresponding to the one or more processes of the medical device-placing system, the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches display the one or more windows including the output corresponding to the one or more processes of the medical device-placing system (Figure 17, paragraphs 0164-0165), the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide windows including the output corresponding to the one or more processes of the medical device placing system. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved.


Regarding claim 10, Jones in the view of Cox teach The medical device-placing system according to claim 9, however, they failed to explicitly teach the processing means is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe, stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm.
Mehi, in the same field of endeavor in the subject of system for visualizing anatomy, teaches the processing means is configured to capture ultrasound-imaging frames in accordance with an imaging mode of the ultrasound probe (see col 12, lines 21-62), stitch the ultrasound-imaging frames together with a stitching algorithm, and segment the ultrasound-imaging frames or the stitched ultrasound-imaging frames into the ultrasound-image segments with an image segmentation algorithm (see col 63, lines 19-33).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones in the view of Cox to incorporate the teachings of Mehi to provide an imaging mode and an algorithm to stitch the ultrasound-imaging frames together. This modification will result in more accurate placement of the medical device as it increase the image resolution. 

Regarding claim 11, Jones teaches The medical device-placing system according to claim 10, however fails to explicitly teach wherein the display screen is configured to display the one 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the display screen is configured to display the one or more windows including the output corresponding to the one or more processes of the medical device-placing system (Figure 17, paragraphs 0164-0165), the one or more windows including an ultrasound window and the output corresponding to the one or more processes of the medical device-placing system including the ultrasound-imaging frames corresponding to ultrasound imaging with the ultrasound probe (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide windows including the output corresponding to the one or more processes of the medical device placing system. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved.

Regarding claim 12, Jones teaches The medical device-placing system according to claim 11, wherein the one or more windows further include an ECG window and the output corresponding to the one or more processes of the medical device-placing system further 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches the one or more windows further include an ECG window and the output corresponding to the one or more processes of the medical device-placing system further includes the ECG corresponding to electrocardiography with the stylet including the ECG electrode (Figure 17, paragraphs 0164-0165).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide windows including an ECG window and the output corresponding to the one or more processes of the medical device placing system. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved and track the heart performance of the patient.

Regarding claim 13, Jones teaches The medical device-placing system according to claim 12, further comprising: a number of ECG-electrode pads configured to generate a corresponding number of sets of ECG signals in response to the electrical changes associated with the depolarization and the repolarization of the heart of the patient, wherein the processing means is further configured to transform the number of sets of ECG signals into a corresponding number of ECGs.
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches a number of ECG-electrode pads configured to generate a 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Jones to incorporate the teachings of Cox to provide a step to transform the number of sets of ECG signals into a corresponding number of ECGs. This modification will result in assisting the clinician in determining when the desired catheter tip location has been achieved and monitor the heart of the patient.

Regarding claim 14, Jones teaches The medical device-placing system according to claim 13, wherein the output corresponding to the one or more processes of the medical device-placing system further includes the number of ECGs corresponding to electrocardiography with the number of ECG-electrode pads, each of the ECGs in the ECG window configured for arrangement in the ECG window by the wearer of the display screen. 
Cox, in the same field of endeavor in the subject of an apparatus for placement of a medical device, teaches wherein the output corresponding to the one or more processes of the medical device-placing system further includes the number of ECGs corresponding to electrocardiography with the number of ECG-electrode pads (paragraph 0229), each of the ECGs in the ECG window configured for arrangement in the ECG window by the wearer of the display screen (paragraph 0229).
.
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. The applicant’s argument regarding the prior art reference (Jones) does not teach that the virtual anatomy corresponds to the ultrasound-image segments and further explained that the ultrasound image segments are produced from the informational signals received from the ultrasound probe. As the applicant indicated, the prior art teaches an ultrasound imaging equipment however does not teach ultrasound image segments produced in order to display a virtual anatomy. However, the prior art teaches that a computer uses patient data received from an imaging equipment (that can be ultrasound) to generate a 3d virtual anatomical model (abstract). Therefore, the patient data is the ultrasound segments. 
The applicant argued that it wouldn’t have been obvious to combine the teachings of Jones and Cox. However, the examiner disagree due to the following reasons:
Cox reference was used to teach a probe and TLS for tracking information. While Jones reference was used to teach an HMD display and that a probe can have that display. The combination was not about combining the tracking system but rather the display.
The two references are combinable because they both teach ultrasound imaging system therefore they are in the same field of endeavor. It would have been obvious . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793